DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 5 item number 552.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13, line 12, “one of a female connector and a male connector” should say “one of a female connector or a male connector” based on paragraphs [0009] and [0071] of the specification
Claim 13, line 14, “one of a female connector and a male connector” should say “one of a female connector or a male connector” based on paragraph [0009] and [0071] of the specification
Claim 13, line 14, “an other” should say “another”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US-20150349557-A1). 

Regarding claim 13, Chen teaches a cart robot (trolley as seen in fig.2, paragraph [0024]) comprising: a main body (main body is the frame of the trolley seen in fig.2) .

    PNG
    media_image1.png
    395
    395
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20150349557-A1) in view of Blacksberg (US-20180370377-A1). 


	However, Blacksberg teaches a first spring (Foam pad 750 which can be a spring, paragraph [0038] tell us that it can be a foam pad or spring, paragraphs [0064] and [0069] tells us the piano fingers can be spring mounted on the cart, fig.7A) configured to elastically support the first terminal toward the rear connector of the second cart robot ( the piano fingers 730 can be mounted on the cart and spring-loaded which when added to Chen makes the male connectors of the first cart protrude toward the rear connector of the second cart, paragraphs [0069], [0064], and [0069]).
Chen and Blacksberg are both considered to be analogous to the claimed invention because they are in the same field of charging systems for carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of Blacksberg and have a spring support the first terminal. Doing so would allow for male connector to accommodate for the misalignment of the two carts and create a more stable connection when misaligned (Blacksberg, paragraph [0064]).

    PNG
    media_image2.png
    369
    476
    media_image2.png
    Greyscale

Regarding claim 15, Chen in combination with Blacksberg teaches wherein the rear connector of the first cart robot is disposed toward a front connector of a third cart robot when the first cart robot is coupled with the third cart robot (see attached figure above, and figs.3 and 5 of Chen, paragraph [0038]), and wherein the rear connector of the first cart robot includes: a second terminal (Chen, reed electrodes 321 and 321’, fig.4, paragraph [0038]) energized when the external power supply is activated; and a second spring (Chen teaches the reed electrodes 321 and 321’ each comprise three elastic reeds which act as a spring and produce a clamping force, paragraph [0038], fig.4, Blacksberg teaches that springs, foam, and other materials to ensure charger connection are obvious variants and interchangeable in paragraph [0038]) configured to elastically support the second terminal toward the front connector of the third cart robot (the three elastic reeds support the reed electrodes 321 toward the front connector, fig.4, paragraph [0038]).

Regarding claim 16, Chen in combination with Blacksberg teaches wherein the front connector of the first cart robot is configured to contact the rear connector of the second cart robot when the first cart robot is coupled with the second cart robot (Chen, see figure attached above and figures 3 and 5), and wherein the rear connector of the first cart robot is configured to contact the front connector of the third cart robot when the first cart robot is coupled with the third cart robot (Chen, see figure attached above and figures 3 and 5).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20150349557-A1) in view of Chung (US-20180118245-A1).

Regarding claim 25, Chen teaches the cart robot of claim 13 and wherein the main body comprises: a main printed circuit board (PCB) module (item bus current detection unit 1011, fig.1, paragraph [0024]) having a main PCB configured to communicate with the BMS (the bus current detection unit 1011 communicates with cell charging management circuit 1013 since they are in the same circuit, fig.1, paragraph [0024]). Chen fails to teach a sensor configured either to detect a position of a user or detect a force applied to the handle by the user. 
	However, Chung teaches a sensor configured either to detect a position of a user or detect a force applied to the handle by the user (force sensors 131a and 131b on handle 130 to detect force applied to the handle and control driving of electric motors, fig.1, paragraph [0035]). 
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20150349557-A1) in view of Chung (US-20180118245-A1) in further view of Blacksberg (US-20180370377-A1).

Regarding claim 26, Chen in combination with Chung teach the cart robot of claim 25, but fails to teach a bumper. However, Blacksberg teaches wherein the main body further includes a bumper (front and rear bumper 190, fig.1B, paragraph [0042]) for protecting the main PCB module and the sensor, the bumper surrounding a portion of the main body (bumper 190 surrounds the front and rear of the cart 100, fig.1B, paragraph [0042]).
Chen and Blacksberg are both considered to be analogous to the claimed invention because they are in the same field of charging systems for carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of Blacksberg and add a front bumber. Doing so would provide some support for the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20150349557-A1) in view of Chung (US-20180118245-A1) and Blacksberg (US-20180370377-A1), in further view of Qin (CN-106981168-A).

Regarding claim 27, Chen in combination with Chung and Blacksberg teaches the cart robot of claim 26 and wherein the bumper is located at the lower front side of the main body (Blacksberg, bumper 190 is located on the front and rear of cart 100, fig.1B, paragraph [0042]), but is mute to the material the bumper is made of. However, Qin teaches a bumper (bumper 11, fig.2) is made of an elastic material (bumper 11 is made of an elastic plastic piece, fig. 2, 2nd to last paragraph on page 3 of the translated copy) having a preset thickness (see fig.2).
Blacksberg and Qin are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balcksberg with the teachings of Qin and have the bumper be an elastic material. Doing so would reduce the collision impact force to the user and having it as an elastic plastic material will not occupy too much space (Qin, 2nd to last paragraph on page 3 of the translated copy).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20150349557-A1) in view of Ochiai (US-20180244294-A1). 

Regarding claim 28, Chen teaches the cart robot of claim 13 but fails to teach an in-wheel motor. However, Ochiai teaches wherein the wheel assembly (wheels 23, fig.1, paragraph [0040]) comprises an in-wheel motor (driving devices 25 with motor 26, fig.2 and 7, paragraph [0049] and [0051]) to be supplied with power from the battery module and configured to provide an auxiliary force to the wheel assembly (driving devices are powered by a battery on carriage 10 and supply a driving force to wheels 23, paragraph [0049]).
Chen and Ochiai are both considered to be analogous to the claimed invention because they are in the same field of electric carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of Ochiai and have a motor. Adding the motor of Ochiai to the trolley of Chen will help provide a driving force to the wheels, making the cart easier to move.

Claim 29-32 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-20150349557-A1) in view of Kratzenberg (US-6276471-B1).

Regarding claim 29, Chen teaches the cart robot of claim 13 and wherein the battery module includes: a battery (battery 1014, fig.1, paragraph [0024]) and a printed circuit board (PCB) (controlled DC voltage unit 1012, fig.1, paragraph [0024]) for the battery. 
Chen and Kratzenberg are both considered to be analogous to the claimed invention because they are in the same field of electric carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of Kratzenberg and have a battery case attached to the bottom of the cart to hold the battery. Doing so would provide a safe place to house the battery and protect the battery from outside debris.

Regarding claim 30, Chen in combination with Kratzenberg teaches wherein the PCB for the battery communicates with the BMS (controlled DC voltage unit 1012 and cell charging management circuit 1013 communicate since they are in the same circuit, fig.1), and wherein the BMS is provided on the PCB or the battery module (the cell charging management circuit 1013 is part of the block 101 which is the battery module, fig.1, paragraph [0024]).

Regarding claim 31, Chen in combination with Kratzenberg teaches wherein the cart robot is a first cart robot (see figure 8 and figure attached above), and the BMS of the first cart robot is configured to: determine a charge amount and a discharge amount of the battery of the first cart robot to calculate a residual amount and an operable time of the battery of the first cart robot (charging management circuit 1013 controls the 

Regarding claim 32, Chen in combination with Kratzenberg teaches wherein the BMS of the first cart robot is configured to communicate with a main PCB of the first cart robot (charging management circuit 1013 and the bus current detection unit 1011 are connected in the same circuit as see in fig.1 and communicate as to the charging of the battery, paragraphs [0047-0049]), wherein the BMS of the first cart robot is configured to communicate with a BMS of the second cart robot (The BMS 1013 of the first cart robot is capable of communicating with the BMS 1023 of the second cart robot since they are connected electrically as seen in fig.1), and wherein the BMS of the first cart robot is configured to determine, according to the residual amount of charge of the battery of the first cart robot in the charge mode, whether to preferentially charge the battery of the first cart robot or to transmit power to the second cart robot in order to preferentially charge a battery of the second cart robot (When the carts are connected .


Allowable Subject Matter
Claims 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 17 depends upon claim 13 which is rejected, but claim 17 has the limitation of “a first guide rib provided on a first side of the front connecting body”. When looking at Chen it lacks any sort of guide rib and other pieces of art like Clayton (GB 2425294 A) teach a guide rib on the handle and guide ribs on the ground to steer the wheels of a cart, Kato (US 20200127505 A1) teaches guide rails on the ground to steer the wheels of a shopping cart and align charging pads, and Raza (US 20180370554 A1) teaches a guide lug protruding next to the wheel to be received by a rail system for a cart. With no reason to modify Chen, claim 17 has allowable subject matter. 
Claims 18-20 depend upon claim 17 making them have the same allowable subject matter. 
Claim 21 depends upon claim 13 which is rejected, but claim 21 has the limitation of “a connecting lever fixed to a lower portion of the front connecting body and 
Claims 22-24 depend upon claim 21 making them have the same allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones (US-20190260220-A1/ US-20170229903-A1) teaches a shopping cart apparatus and method for generating electrical energy. Jones (US-20170214262-A1) teaches a shopping cart with electric power and charging system. Kato (US 20200127505 A1) teaches guide rails on the ground to steer the wheels of a shopping cart and align charging pads, and Raza (US 20180370554 A1) teaches a guide lug protruding next to the wheel to be received by a rail system for a cart. Chen (US-20180366886-A1/CN-105552673-A) teaches a security control device for charging trolleys stacked. Hobbs (GB-2565895-A) teaches a charging system for a shopping cart. Heestermans (WO-2019025968-A1) teaches a system coupling vehicles to an electric charging station. Guo (CN-208393137-U) teaches a battery car and electric vehicle using the battery car.  Serek (DE-102017113619-A1) teaches a movable transport unit and loading area for the transport unit having a charging feature. Ivanova (WO-2018231184-A1) teaches a shopping cart equipped with contact modules having 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618